Filed 12/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 220









In the Interest of J.G., a child, D.M., a child



Lisa Stremick, L.S.W., 		Petitioner and Appellee



v.



J.G., a child; D.M., a child;

and K.M., Mother; K.G., Father, 		Respondents



K.M., Mother, 		Appellant







No. 20110046







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Pam H. Ormand, Assistant State’s Attorney, Courthouse, P.O. Box 3106, Fargo, ND 58108-3106, for petitioner and appellee.



Douglas W. Nesheim, 15 9th St. S., Fargo, ND 58108-1830, for respondent and appellant.

Interest of J.G. & D.M.

No. 20110046



Per Curiam.

[¶1]	K.M., the mother, appealed from a district court order affirming a juvenile court’s finding of deprivation and continuing placement of J.G. and D.M. with Cass County Social Services for six months.  On appeal, K.M. argues the evidence presented did not support a finding of deprivation by clear and convincing evidence.  She also argues the juvenile court erred because the evidence presented did not support a finding that the extension of custody was necessary to accomplish the purposes of the prior custody order.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom